ORDER
PATTY SHWARTZ, Circuit Judge.
The Court has been advised that the BIA granted a motion to reopen the final order of removal that was the subject of the petition for review filed in this case. Neither Petitioners nor the Government informed the Court that such a motion was filed until after the BIA granted it. As a result, this Court considered and ruled upon a petition to review an order that had been reopened and thus was no longer a final order of removal. Because the order this Court reviewed was not a final order of removal as of the date our February 11, 2016 opinion and judgment was entered, the Court grants the unopposed motion to vacate the February 11, 2016 Opinion and Judgment. The Court reminds the parties of their continuing obligation in all cases to notify the Court of events that may impact this Court’s jurisdiction. ■